
	
		II
		111th CONGRESS
		1st Session
		S. 575
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2009
			Mr. Carper (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 49, United States Code, to develop plans
		  and targets for States and metropolitan planning organizations to develop plans
		  to reduce greenhouse gas emissions from the transportation sector, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean, Low-Emission, Affordable, New
			 Transportation Efficiency Act.
		2.Transportation
			 alternatives
			(a)In
			 generalSubtitle III of title
			 49, United States Code, is amended by adding at the end the following:
				
					63Transportation
				alternatives
						
							Sec. 
							6301. Definitions.
							6302. Low Greenhouse Gas Transportation Fund.
							6303. Auctioning.
							6304. Plans.
							6305. Recommendations.
							6306. Technical standards.
							6307. Report.
							6308. Funding, implementation, and limitations.
						
						6301.DefinitionsIn this chapter:
							(1)AdministratorThe
				term Administrator means Administrator of the Environmental
				Protection Agency.
							(2)CharretteThe
				term charrette means an open, collaborative, multi-day design
				session—
								(A)that includes a
				comprehensive description and discussion of proposed plans and projects;
								(B)that involves
				participation and input by stakeholders and the public;
								(C)that involves a
				collaborative process with a series of feedback loops and responses to
				stakeholder and public comments; and
								(D)designed to
				produce 2 or more feasible transportation greenhouse gas reduction plans to be
				reviewed and evaluated through the stakeholder process to find the most
				effective option.
								(3)Cost-burdened
				householdThe term cost-burdened household means a
				household whose inhabitants—
								(A)pay more than 30
				percent of their income for housing; and
								(B)receive earned
				income in an amount that does not exceed 200 percent of the Federal poverty
				line (as defined by the Office of Management and Budget and annually revised by
				the Secretary of Health and Human Services) applicable to the number of
				inhabitants in such household.
								(4)FundThe
				term Fund means the Low Greenhouse Gas Transportation Fund
				established under section 6302(a).
							(5)Greenhouse
				gasThe term greenhouse gas means carbon dioxide,
				nitrous oxide, methane, hydrofluorocarbons, and any other greenhouse gas or
				nongaseous emission that the Administrator determines should be addressed in
				mobile source greenhouse gas reduction plans.
							(6)Intercity
				passenger rail projectThe term intercity passenger rail
				project has the meaning given the term capital project in
				section 24401.
							(7)Metropolitan
				planning organizationThe term metropolitan planning
				organization means an organization designated under section 134(b) of
				title 23.
							(8)Scenario
				analysisThe term scenario analysis means an
				analysis that is conducted by identifying different trends and making
				projections based on those trends to develop a range of scenarios and estimates
				of how each scenario could—
								(A)improve access to
				goods and services, including employment, education, and health­care
				(especially for the elderly and economically disadvantaged communities);
				and
								(B)affect rates
				of—
									(i)motor vehicle
				miles traveled;
									(ii)motor vehicle
				hours of operation;
									(iii)use of
				petroleum-derived transportation fuel; and
									(iv)greenhouse gas
				emissions from the transportation sector.
									(9)SecretaryThe
				term Secretary means the Secretary of Transportation.
							(10)StateThe
				term State means—
								(A)any of the
				several States;
								(B)the District of
				Columbia; and
								(C)the Commonwealth
				of Puerto Rico.
								(11)TransportationThe
				term transportation means the design, construction, operation, and
				maintenance of transportation infrastructure, including highway facilities,
				public transit, rail, bicycle, and pedestrian facilities, and other modes of
				transporting people, goods, and services
							6302.Low
				Greenhouse Gas Transportation Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a fund, to be known as the
				Low Greenhouse Gas Transportation Fund, consisting of such
				amounts as are deposited into the Fund under section 6303(c). Amounts deposited
				into the Fund may be used by the Secretary, without further appropriation, to
				carry out this chapter.
							(b)Expenditures
				from Fund
								(1)In
				generalSubject to the availability of funds deposited under
				section 6303(c), upon the request of the Secretary, the Secretary of the
				Treasury shall transfer from the Fund to the Secretary such amounts as the
				Secretary determines are necessary to provide assistance for use in
				implementing projects under plans developed pursuant to section 6308(b).
								(2)Administrative
				expensesNot more than 5 percent of the amounts deposited in the
				Fund may be used to pay the administrative expenses necessary to carry out this
				chapter.
								6303.Auctioning
							(a)In
				generalFor each of calendar years 2012 through 2050, the
				Administrator shall auction 10 percent of the emission allowances established
				for each of those calendar years under any program in effect providing for the
				regulation of greenhouse gas emissions and the auctioning of emission
				allowances that is administered by the Administrator.
							(b)TimingThe
				auctions required for each calendar year specified in paragraph (1) shall be
				conducted over the course of at least 4 sessions, spaced evenly over a period
				beginning 330 days before, and ending 60 days after, the beginning of each such
				calendar year.
							(c)Deposit of
				proceedsThe Administrator shall deposit into the Fund the
				proceeds from each auction conducted under this section.
							6304.Plans
							(a)GoalEach
				State and metropolitan planning organization shall establish the goal of
				reducing greenhouse gas emissions from the transportation sector during the
				10-year period beginning on the date of the enactment of this chapter
				by—
								(1)increasing
				mobility options;
								(2)reducing the
				number of miles traveled by motor vehicle; and
								(3)reducing the use
				of petroleum-derived transportation fuel.
								(b)RulemakingNot
				later than 1 year after the date of the enactment of this chapter, the
				Secretary, in consultation with the Administrator, shall promulgate regulations
				for the development of—
								(1)transportation
				greenhouse gas reduction plans and emission reduction targets for relevant
				jurisdictions; and
								(2)prioritized lists
				of greenhouse gas reduction projects described under this chapter.
								(c)Development of
				transportation greenhouse gas reduction plansEach State and
				metropolitan planning organization, which represents a population, as of the
				most recent decennial census, of more than 200,000 individuals, shall develop a
				transportation greenhouse gas reduction plan, and a prioritized list of
				projects to support the plan, that are integrated into the long-range
				transportation plans and transportation improvement programs required under
				sections 134 and 135 of title 23, of the State or metropolitan planning
				organization. Such plan and projects shall support the goal established by the
				State or metropolitan planning organization under subsection (a) by investing
				in—
								(1)new transit
				projects eligible for assistance under chapter 53 (or the expansion of
				operations or frequency of existing transit service);
								(2)an intercity
				passenger rail project;
								(3)sidewalks,
				crosswalks, bicycle paths, greenways, pedestrian signals, pavement marking,
				traffic calming techniques, modification of public sidewalks (including
				projects to achieve compliance with the Americans with Disabilities Act of 1990
				(42 U.S.C. 12101 et seq.)), and other strategies to encourage pedestrian and
				bike travel;
								(4)additional
				freight rail capacity;
								(5)travel or demand
				management programs, including—
									(A)carpool, vanpool,
				or car-share projects;
									(B)congestion
				pricing measures;
									(C)programs to
				promote telecommuting, flexible work schedules, or satellite work centers;
				and
									(D)intelligent
				transportation systems or other operational improvements that are certified by
				the Administrator to reduce greenhouse gas emissions;
									(6)updates to zoning
				and other land use regulations and plans—
									(A)to coordinate
				with local, regional, and State plans; or
									(B)to support
				infill, transit-oriented development, or mixed-use development;
									(7)improvements
				in—
									(A)travel and
				land-use data collection; and
									(B)travel models to
				better measure greenhouse gas emissions and emission reductions;
									(8)new, local street
				construction that enhances connectivity, increases the efficiency of network
				performance, and encourages the use of public transportation, pedestrian
				walkways, or bicycle lanes; or
								(9)programs to
				reduce the greenhouse gas emissions from materials or equipment associated with
				the construction of transportation projects.
								(d)Voluntary
				participationAny metropolitan planning organization, which
				represents a population, as of the most recent decennial census, of 200,000 or
				fewer individuals, may—
								(1)develop a
				transportation greenhouse gas reduction plan and a prioritized list of projects
				in accordance with subsection (c); and
								(2)if the entity
				submits such plan in accordance with subsection (f), receive financial
				assistance under section 6308.
								(e)Reducing
				single-occupant motor vehicle travelNotwithstanding subsection
				(c), the transportation greenhouse gas reduction plan and prioritized list of
				projects shall not include projects that add new general purpose vehicle lanes
				or otherwise add capacity for single occupant motor vehicles on the
				transportation network.
							(f)Submission and
				updatingEach transportation greenhouse gas reduction plan
				required under this section shall be—
								(1)submitted to the
				Secretary not later than 2 years after the date of the enactment of this
				chapter; and
								(2)updated, and
				resubmitted to the Secretary for approval, in coordination with updates to
				long-range transportation plans and transportation improvement programs
				required under sections 134 and 135 of title 23, to include an analysis
				regarding the achievement of the goals of the plan by the State or metropolitan
				planning organization, as applicable.
								(g)Approval
								(1)In
				generalSubject to section 6306(b), not later than 180 days after
				the date of submission of a transportation greenhouse gas reduction plan under
				subsection (f)(1), the Secretary shall approve the plan if the Secretary, with
				the concurrence of the Administrator, determines that—
									(A)the plan is
				likely to achieve the goal established by the State or metropolitan planning
				organization, as the case may be, under subsection (a); and
									(B)the development
				of the plan targets and list of projects complies with subsection (h).
									(2)Previously
				developed plansIf a State or metropolitan planning organization
				developed a plan to reduce greenhouse gas emissions from the transportation
				sector before the date of the enactment of this chapter, the State or
				metropolitan planning organization shall be eligible to receive Federal
				financial assistance under section 6308 if the Secretary, in consultation with
				the Administrator, determines and certifies that the plan meets the
				requirements under this chapter.
								(h)Analysis,
				public involvement, coordination, consultation, and other requirements
								(1)In
				generalTransportation greenhouse gas reduction plans and project
				lists shall be developed with—
									(A)public
				involvement, including public comment periods and public charrettes;
									(B)regional
				coordination, including coordination between each State and—
										(i)eligible regional
				or local entities;
										(ii)the entities
				that develop transportation greenhouse gas reduction plans; and
										(iii)other
				transportation and air quality agencies within the region in which the State is
				located; and
										(C)consultation with
				representatives of—
										(i)the Environmental
				Protection Agency;
										(ii)the Department
				of Transportation; and
										(iii)State and local
				housing, economic development, and land use agencies.
										(2)Transportation
				emission reduction targetsTransportation emission reduction
				targets, at a minimum—
									(A)shall be
				established for the 10-year period beginning on the date of the enactment of
				this chapter; and
									(B)shall be
				reestablished for every subsequent 10-year period until the final year for
				which Federal financial assistance is available under this chapter.
									(3)Use of most
				recent dataTransportation greenhouse gas reduction plans and
				emission reduction targets shall be based on the most recent data and models
				that is available.
								(4)AnalysisTransportation
				greenhouse gas reduction plans shall include transportation, economic
				development, and scenario analysis, including an assessment of the plan’s
				impact on access to jobs, health care, and education, especially for elderly
				and economically-disadvantaged communities.
								6305.RecommendationsTo effectively reduce greenhouse gas
				emissions from the transportation sector, the Secretary and the Administrator
				shall contract with the Transportation Research Board of the National Academy
				of Sciences to conduct a study and submit a report to the Administrator and the
				Secretary, not later than 1 year after the date of the enactment of this
				chapter, which contains recommendations—
							(1)for improving
				research and tools to assess the effect of State and local transportation, land
				use, and environmental planning on motor vehicle usage rates and transportation
				sector greenhouse gas emissions;
							(2)for improving
				Federal Government data sources that are necessary to assess greenhouse gas
				emission data from the transportation sector for use in developing
				transportation greenhouse gas reduction plans under this chapter; and
							(3)regarding
				policies and projects to effectively reduce greenhouse gas emissions from the
				transportation sector.
							6306.Technical
				standards
							(a)Initial
				standardsNot later than 2 years after the date of the enactment
				of this chapter, the Secretary, with the concurrence of the Administrator and
				taking into consideration any recommendations contained in the reports
				submitted under section 6305, shall establish standards for transportation data
				collection, monitoring, planning, and modeling.
							(b)UpdatesNot
				later than 5 years after the establishment of standards under subsection (a),
				and every 5 years thereafter, the Secretary, in consultation with the
				Administrator, shall update such standards, as appropriate.
							(c)Effect on
				approvalsAfter standards are established under this section, the
				Secretary shall approve any transportation greenhouse gas reduction plan
				submitted under section 6304(g) that meets such standards.
							6307.ReportNot later than 5 years after the date of the
				enactment of this chapter, and every 5 years thereafter, the Administrator
				shall submit a report to the committees of the Senate and of the House of
				Representatives with jurisdiction over transportation and climate change that
				describes—
							(1)the aggregate
				reduction in greenhouse gas emissions from the transportation sector expected
				as a result of the development and implementation of the transportation
				greenhouse gas reduction plans;
							(2)the impact of
				other Federal policies and programs on this chapter;
							(3)changes to
				Federal law that could improve the performance of the transportation greenhouse
				gas reduction plans; and
							(4)regulatory
				changes planned to improve the performance of the transportation greenhouse gas
				reduction plans.
							6308.Funding,
				implementation, and limitations
							(a)Development and
				updating of plans and targetsThe Secretary shall allocate
				amounts deposited into the Fund for a fiscal year for States and metropolitan
				planning organizations to develop and update transportation greenhouse gas
				reduction plans and emission reduction targets under section 6304.
							(b)Implementation
				of plans and targets
								(1)In
				generalThe Secretary shall use at least 80 percent of the
				amounts deposited into the Fund for each fiscal year—
									(A)to support the
				implementation of transportation greenhouse gas reduction plans; and
									(B)to provide
				financial assistance to projects described in the transportation greenhouse gas
				reduction plans as being necessary to meet the goals established by the States
				or metropolitan planning organizations submitting the plans.
									(2)FormulaThe
				Secretary, in coordination with the Administrator, shall establish and
				regularly update a formula for the allocation of amounts in accordance with
				paragraph (1) that—
									(A)reflects the
				expected per capita reduction in greenhouse gas emissions expected as a result
				of the implementation of each transportation greenhouse gas reduction plan
				approved under section 6304(g);
									(B)ensures that at
				least 60 percent of the amounts are used to implement transportation greenhouse
				gas reduction plans approved under section 6304(g) that are developed by
				metropolitan planning organizations;
									(C)emphasizes
				transportation greenhouse gas reduction plans and project lists that increase
				transportation options and mobility, particularly for low-income individuals,
				minorities, the elderly, households without motor vehicles, cost-burdened
				households, and the disabled;
									(D)emphasizes plans
				developed regionally and in conjunction with land use, economic development,
				and housing agencies; and
									(E)during the 5-year
				period beginning on the date of the enactment of this chapter, takes into
				consideration reductions in greenhouse gas emissions previously achieved by
				States and metropolitan planning organizations under transportation greenhouse
				gas reduction plans approved under section 6304(g).
									(3)Cost-sharingThe
				Federal share of a project receiving Federal financial assistance under this
				section be 80 percent.
								(c)Withholding
				fundsThe Secretary may withhold any portion of the amounts
				allocated for a State or metropolitan planning organizations for a fiscal year
				under this chapter if the Secretary or the Administrator determines that the
				State or metropolitan planning organizations has not complied with the
				requirements under this chapter.
							(d)Land use
				authorityNothing in this chapter may be construed to—
								(1)infringe upon the
				existing authority of local governments to plan or control land use; or
								(2)provide or
				transfer authority over land use to any other entity.
								(e)LimitationsThe
				Secretary may not approve any transportation greenhouse gas reduction plan that
				proposes to use amounts from the Fund for a project that would be inconsistent
				with existing design, procurement, and construction guidelines established by
				the Department of Transportation.
							(f)Congestion
				pricing measuresAll projects listed under section 6304(c) shall
				be eligible to receive amounts collected through congestion pricing measures
				funded under this
				chapter.
							.
			(b)Conforming
			 amendmentThe analysis for
			 subtitle III of title 49, United States Code, is amended by inserting after the
			 item relating to chapter 61 the following:
				
					
						Chapter 63—Transportation alternatives
						Sec. 
						6301. Definitions.
						6302. Low Greenhouse Gas Transportation Fund.
						6303. Auctioning.
						6304. Plans.
						6305. Recommendations.
						6306. Technical standards.
						6307. Report.
						6308. Funding, implementation, and
				limitations.
					
					.
			
